COOK, Judge
(concurring in the result):
I agree with the United States Navy Court of Military Review that the proceedings before the announcement of sentence did not deal with “material matter” which must be recorded verbatim to satisfy the requirement of a “complete” record. See United States v. Sturdivant, 1 M.J. 256, 257 (C.M.A.1976). The reconstruction indicates that, before announcing the sentence, the trial judge said that he had considered the nature of the offense and the evidence bearing on the accused’s disciplinary record and whether the accused “could be reliable and an asset to the Navy.” All the evidence pertaining to these matters was before the judge before he retired to deliberate on the sentence; I do not regard his summarization after he had determined the sentence as material to the case. In respect to the sentence itself, the form in which it appears is that customarily used, and the reporter’s note indicates the judge, both counsel, and the reporter concurred that the terms were as announced. The recommendation for suspension is so brief that I have no doubt it, too, is stated as declared by the judge. The matter subsequent to the recommendation for the suspension of the discharge presents no reasonable possibility that accused was prejudiced by recording of the substance of what was said, instead of the exact words uttered.
For the reasons indicated, I join in affirming the decision of the Court of Military Review.